IT IS SO ORDERED.

Dated: 4 May, 2021 10:01 AM




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                            Case No. 21-10894

 Robert D. Horvath                                 Chapter 7

 Debtor(s).                                        Judge Jessica E. Price Smith

                                                   ORDER GRANTING MOTION OF ACAR
                                                   LEASING LTD DBA GM FINANCIAL
                                                   LEASING FOR RELIEF FROM STAY
                                                   (Doc. 10)

                                                   2017 GMC SIERRA 150 - VIN
                                                   1GTN2MEC8HZ130478

          This matter came before the Court on the Motion for Relief from Stay (the ‘Motion’)

filed by ACAR Leasing LTD dba GM Financial Leasing (‘Movant’) at Docket No. 10. Movant

has alleged that good cause for granting the Motion exists, and that the Debtor, counsel for the

Debtor, the Chapter 7 Trustee and all other necessary parties were served with the Motion and

with notice of the hearing date of the Motion. No party filed a response or otherwise appeared in




21-10894-jps        Doc 16    FILED 05/04/21      ENTERED 05/04/21 12:39:06          Page 1 of 2
opposition to the Motion, or all responses have been withdrawn. For these reasons, it is

appropriate to grant the relief requested.

       IT IS, THEREFORE ORDERED that the Motion is granted. The automatic stay imposed

by §362 of the Bankruptcy Code is terminated with respect to Movant, its successors and

assigns.

                                              ###

SUBMITTED BY:

/s/ Molly Slutsky Simons
Molly Slutsky Simons (0083702)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant

COPIES TO:
Charles J. Van Ness, Debtor’s Counsel, at cjvlaw@prodigy.net (VIA ECF MAIL)
Robert D. Barr, Trustee, at barr-trustee@koehler.law (VIA ECF MAIL)
Office of the U.S. Trustee, at (registeredaddress)@usdoj.gov (VIA ECF MAIL)
Robert D. Horvath, Debtor, 520 Ransome Road, Highland Heights, OH 44143 (VIA U.S. MAIL)
Deanna C Horvath, Non-Filing Co-Debtor, 520 Ransome Road, Highland Heights, OH 44143
(VIA U.S. MAIL)
Wells Fargo Bank NA as Coll Agent, First Lienholder, PO Box 9000, Lutherville, MD 21094
(VIA U.S. MAIL)




21-10894-jps      Doc 16     FILED 05/04/21     ENTERED 05/04/21 12:39:06           Page 2 of 2
